                                   Case 2:20-cv-02291-DOC-KES Document 69 Filed 04/15/20 Page 1 of 2 Page ID #:909



                                     1

                                     2

                                     3
                                                                         DENIED BY ORDER
                                     4
                                                                         OF THE COURT
                                     5

                                     6

                                     7

                                     8

                                     9                          UNITED STATES DISTRICT COURT
                                    10
                                               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                    11

                                    12
                                          LA ALLIANCE FOR HUMAN              )   Case No.: 20-CV-02291-DOC-KES
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13    RIGHTS, et al.                     )
                                                                             )   PROPOSED ORDER DENYING EX
         Jeff Lewis Law




                                    14
                                                       Plaintiffs,           )   PARTE APPLICATION
                                    15                                       )
                                               vs.                           )   Date:
                                    16                                       )   Time:
                                          CITY OF LOS ANGELES, et al.,       )   Crtm:   1 (1st Street Federal Courthouse)
                                    17
                                                                             )
                                    18                 Defendants.           )   Hon. David O. Carter
                                                                             )   Courtroom 1
                                    19

                                    20                                           Complaint Filed: March 10, 2020
                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28

                                                     PROPOSED ORDER GRANTING EX PARTE APPLICATION
                                   Case 2:20-cv-02291-DOC-KES Document 69 Filed 04/15/20 Page 2 of 2 Page ID #:910



                                     1          Upon application of proposed Intervenor-Plaintiff Venice Stakeholders
                                     2    Association and good cause appearing:
                                     3          IT IS HEREBY ORDERED that Venice Stakeholders Association’s ex parte
                                     4    application to intervene as plaintiff is granted and Venice Stakeholders Association
                                     5    may participate in this action without further order.
                                     6                                         DENIED BY ORDER
                                     7
                                                                               OF THE COURT
                                          DATED:                                 _______________________________
                                     8                                           U.S. DISTRICT COURT JUDGE
                                     9

                                    10

                                    11

                                    12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                    13
         Jeff Lewis Law




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                       -2-
                                                   PROPOSED ORDER GRANTING EX PARTE APPLICATION
